DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 22, 2021 has been entered.
	Claims 1-45 are pending. Claims 1-40 are under examination. Claims 41-45 remain withdrawn from consideration as being drawn to a non-elected invention. 
 
Response to Arguments
3.	Applicant's arguments filed on January 22, 2021 have been fully considered. 
	Rejection of claims 1-3, 5, 7-10, 21-23, 25, and 27-30 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Myers as evidenced by Cleuziat, Esfandyarpour, and Abravaya
	Applicant argues that the rejection should be withdrawn because Myers does not meet the requirement in amended independent claims 1 and 21 for the method to include formation of “an RNA-blocker duplex, wherein the RNA-blocker duplex comprises a blunt end on at least one end 
	This argument was not persuasive because the blocker of Myers meets the second option for the RNA-blocker duplex in amended claims 1 and 21 (i.e., for the end of the blocker to extend beyond the end of the undesired RNA in the duplex). As discussed below in the new indefiniteness rejection, the terms “the end of the blocker” and “the end of the undesired RNA in the duplex” in amended claims 1 and 21 lack proper antecedent basis since the blocker and the undesired RNA molecules each have two ends. One reasonable interpretation, though, is that this option in claims 1 and 21 requires one end of the blocker to extend beyond one end of the undesired RNA molecule. The hairpin blocker shown in Figure 2 of Myers meets this requirement because its 3’ end extends beyond the 5’ end of the undesired RNA to which the 5’ portion of the blocker hybridizes. Accordingly, Myers continues to anticipate claims 1-3, 5, 7-10, 21-23, 25, and 27-30, and the rejection has been maintained with modifications to address the amendments to claims 1 and 21.
	To overcome the rejection, Applicant may wish to consider amending the claims to exclude hairpin structures. For example, a requirement for the single-stranded nucleic acid blocker to be linear would exclude hairpin blockers, provided that adequate support for such an amendment exists. An RNA-blocker duplex in which both ends are blunt may also distinguish the claims from Myers since the single-stranded blocker of Myers (i.e., the hairpin blocker in Fig. 2) does not form an RNA-blocker duplex having two blunt ends. Applicant is not advised to amend the claims to require the RNA-blocker duplex to contain at least one blunt end since Myers appears to suggest this by teaching that the length of the portion of the blocker that 
	Rejections of claims 4, 6, 11-20, 24, 26, and 31-40 under 35 U.S.C. 103 citing Myers as the primary reference
	Applicant argues that the rejections should be withdrawn because none of the secondary references cited in the rejections remedies the deficiencies of Myers with respect to the new requirements in the independent claims concerning the structure of the RNA-blocker duplex (Remarks, pages 10-12).
	This argument was not persuasive because Myers is not deficient with respect to the structure of the RNA-blocker duplex for the reasons set forth above. The rejections have been maintained with modifications as necessary to address the amendment.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Each of independent claims 1, 11, 21, and 31 has been amended to recite “wherein the RNA-blocker duplex comprises a blunt end on at least one end of the duplex or the end of the blocker extends beyond the end of the undesired RNA in the duplex.” The bold portion of 
	Claims 2-10, 12-20, 22-30, and 32-40 are also indefinite by way of their dependency on claim 1, claim 11, claim 21, or claim 31.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 5, 7-10, 21-23, 25, and 27-30 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Myers et al. (WO 2016/164866 A1) as evidenced by Cleuziat et al. (US 5,849,547), Esfandyarpour et al. (US 7,932,034 B2), and Abravaya et al. (US 2005/0227257 A1).1
The claims are drawn to methods for reducing the amount of amplification products generated from at least one undesirable RNA species in a sample. The methods comprise adapter ligation and the use of a blocker oligonucleotide or nucleic acid.
	Myers discloses methods for reducing the amount (i.e., depleting) the amount of amplification products generated from at least one undesired RNA species in a sample (abstract and pages 2-3; see also Figure 2).
	Regarding claims 1, 2, 7, 10, 21, 22, 27, and 30, Myers discloses a method that contains the following steps (see, e.g., page 14, lines 24-35): (a) obtaining a sample containing at least one species of small RNA, specifically, miRNAs; (b) combining the sample with an adenylated 3’ adapter and at least one ligase under conditions that allow the 3’ adapter to ligate to the miRNAs in the sample; (c) adding a blocker oligonucleotide to the mixture, wherein the blocking oligonucleotide hybridizes to an undesirable RNA species in the sample; (d) adding a 5’ adapter and a second ligase and incubating the resulting mixture under conditions that result in ligation of the 5’ adapter to miRNAs that are not hybridized to the blocker; and (e) amplifying the ligation products by RT-PCR. See also page 18, lines 6-31, where Myers discloses a working example comprising the above steps. 
	Further regarding independent claims 1 and 21, which require the blocker nucleic acid to be single stranded, as can be seen in Figure 2 of Myers, the blocker oligonucleotide is a single-stranded oligonucleotide that forms a hairpin structure. Myers describes this nucleic acid as “having only one strand,” thus meeting the requirement in claims 1 and 21 for a “single-stranded nucleic acid blocker.” As well, as evidenced by Cleuziat at column 26, lines 24-27; Esfandyarpour at column 4, lines 40-45; and Abravaya et al. (US 2005/0227257 A1) at para. 5, 
And, further regarding the amendments to independent claims 1 and 21, the blocker of Myers forms an RNA-blocker duplex in which the end of the blocker extends beyond the end of the undesired RNA in the duplex. As discussed above in the new indefiniteness rejection, the terms “the end of the blocker” and “the end of the undesired RNA in the duplex” in amended claims 1 and 21 lack proper antecedent basis since the blocker and the undesired RNA molecules each have two ends. One reasonable interpretation, though, is that this language in claims 1 and 21 requires one end of the blocker to extend beyond one end of the undesired RNA molecule. The hairpin blocker shown in Figure 2 of Myers meets this requirement because its 3’ end extends beyond the 5’ end of the undesired RNA to which the 5’ portion of the blocker hybridizes.
Thus, Myers clearly anticipates the method of claims 21, 22, 27, and 30. 
Myers also clearly anticipates the methods of claims 1, 2, 7, and 10 because the reference teaches that the 3’ adapter may be ligated to the miRNA before or after hybridization of the miRNA to the blocker oligonucleotide (page 15, lines 22-23). Therefore, the reference also discloses an embodiment that meets the requirement in the first step of claim 1 for ligation of the 3’ adapter to occur in the presence of the blocker oligonucleotide.
	Regarding claims 3 and 23, Myers teaches that the first ligase may be truncated T4 RNA ligase 2 (page 16, lines 7-8). The reference also teaches that the second ligase may be T4 RNA ligase 1 (page 16, lines 13-19). See also the working example on page 18.
	Regarding claims 5 and 25, Myers discloses blockers that include at least one deoxyribonucleotide (see, e.g., Table 1 on page 11 and the accompanying description at pp. 10-
	Regarding claims 8 and 28, Myers teaches that the amplification step comprises the use of a reverse transcriptase (page 14, lines 33-34) and at least one oligonucleotide primer (page 15, lines 11-12; page 15, lines 19-21; page 16, lines 20-22). See also the “Reverse Transcription and PCR” section on page 26 as well as the working example on page 18.
	Regarding claims 9 and 29, Myers teaches that the method may further include separating at least some of the amplification products by size (see, e.g., the working example at page 18, lines 32-35). See also pages 26-29 for a more detailed description of this process.
	Further regarding claims 10 and 30, Myers also teaches that the 3’ adapter may contain a blocking moiety at the 3’end (page 16, lines 10-12). The blocking moiety may be a dideoxynucleotide (page 16, lines 10-12 and page 12, lines 22-23). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

9.	Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (WO 2016/164866 A1) as evidenced by Cleuziat et al. (US 5,849,547), Esfandyarpour et al. (US 7,932,034 B2), and Abravaya et al. (US 2005/0227257 A1) in view of Nichols et al. (Current Protocols in Molecular Biology 2008; 3:15.1-3.15-4).2
	Claims 4 and 24 depend from claims 1 and 21, respectively, and require the first ligase to comprise T4 RNA ligase 1 and for the first reaction to include ATP.
As discussed above, Myers as evidenced by Cleuziat, Esfandyarpour, and Abravaya anticipates the methods of claims 1-3, 5, 7-10, 21-23, 25, and 27-30.
Myers does not teach using T4 RNA ligase 1 as the first ligase in a reaction that includes ATP, but Nichols teaches that T4 RNA ligase 1 “catalyzes the ATP-dependent covalent joining of single-stranded 5’-phosphoryl termini of DNA or RNA to single-stranded 3’-hydroxyl termini of DNA or RNA” (page 3.15.1). See also Figure 1.  
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to select T4 RNA ligase 1 as the first ligase when practicing the method of Myers. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, no evidence of unexpected results has been presented with respect to the use prima facie case of obviousness. It is also noted that Nichols provides a reasonable expectation of success by disclosing suitable reaction conditions for T4 RNA ligase 1 on pages 3.15.1-3.15-3. Thus, the methods of claims 4 and 24 are prima facie obvious.

10.	Claims 6 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (WO 2016/164866 A1) as evidenced by Cleuziat et al. (US 5,849,547), Esfandyarpour et al. (US 7,932,034 B2), and Abravaya et al. (US 2005/0227257 A1).3
	Claims 6 and 26 depend from claims 1 and 21, respectively, and require the blocker to be shorter or the same length as the undesired RNA to which it anneals. 
	As discussed above, Myers as evidenced by Cleuziat, Esfandyarpour, and Abravaya anticipates the methods of claims 1-3, 5, 7-10, 21-23, 25, and 27-30.
	Regarding claims 6 and 26, Myers discloses specific examples of blocker nucleic acids in Table 1 on page 11, but these blockers are all longer than the undesirable miRNA to which they anneal. Myers does teach, though, that the disclosed method may be applied to undesirable RNAs other than miRNA, though, and specifically notes that the blocker can be used to reduce the abundance of any type of “unwanted” RNA in a sample (page 9, line 34 – page 10, line 2).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to use the method disclosed in Myers to target any undesirable or unwanted RNA molecule present in a sample (e.g., mRNA, rRNA, tRNA, miRNA precursors). prima facie obvious.

11.	Claims 11-13, 15-20, 31-33, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (WO 2016/164866 A1) as evidenced by Cleuziat et al. (US 5,849,547), Esfandyarpour et al. (US 7,932,034 B2), and Abravaya et al. (US 2005/0227257 A1) in view of Sachidanandam et al. (US 2012/0322691 A1) and Wang (US 2008/0312099 A1)4.
	The claims are drawn to methods for reducing the amount of amplification products generated from at least one undesirable RNA species in a sample. The methods comprise adapter ligation and the use of a blocker oligonucleotide or nucleic acid.
	Myers discloses methods for reducing the amount (i.e., depleting) the amount of amplification products generated from at least one undesired RNA species in a sample (abstract and pages 2-3; see also Figure 2).
	Regarding claims 11, 12, 17, 20, 31, 32, 37, and 40, Myers discloses a method that contains the following steps (see, e.g., page 14, lines 24-35): (a) obtaining a sample containing at 
	Further regarding independent claims 11 and 31, which require the blocker nucleic acid to be single stranded, as can be seen in Figure 2 of Myers, the blocker oligonucleotide is a single-stranded oligonucleotide that forms a hairpin structure. Myers describes this nucleic acid as “having only one strand,” thus meeting the new requirement in claims 1 and 21 for a “single-stranded nucleic acid blocker.” As well, as evidenced by Cleuziat at column 26, lines 24-27; Esfandyarpour at column 4, lines 40-45; and Abravaya et al. (US 2005/0227257 A1) at para. 5, oligonucleotides that can form a hairpin structure are described as “single-stranded nucleic acids.” Thus, Myers meets this requirement in claims 11 and 31 concerning the structure of the blocker nucleic acid. 
And, further regarding the amendments to independent claims 11 and 31, the blocker of Myers forms an RNA-blocker duplex in which the end of the blocker extends beyond the end of 
	Regarding claims 13 and 33, Myers teaches that the first ligase may be truncated T4 RNA ligase 2 (page 16, lines 7-8). The reference also teaches that the second ligase may be T4 RNA ligase 1 (page 16, lines 13-19). See also the working example on page 18.
	Regarding claims 15 and 35, Myers discloses blockers that include at least one deoxyribonucleotide (see, e.g., Table 1 on page 11 and the accompanying description at pp. 10-11). The reference also teaches that the blockers may contain deoxyribonucleotides, ribonucleotides, and/or inosine by teaching that the blocker may include nucleotides (see, e.g., page 10, lines 3-11) and defining “nucleotides” as including inosine, deoxyribonucleotides, and ribonucleotides (page 7, lines 19-20). See also page 17, lines 15 and 22-23.
	Regarding claims 16 and 36, Myers discloses specific examples of blocker nucleic acids in Table 1 on page 11, but these blockers are all longer than the undesirable miRNA to which they anneal. (Amended claims 16 and 36 require blockers that are shorter or the same length as the RNAs to which they anneal.) Myers does teach, though, that the disclosed method may be applied to undesirable RNAs other than miRNA, though, and specifically notes that the blocker 
	Regarding claims 18 and 38, Myers teaches that the amplification step comprises the use of a reverse transcriptase (page 14, lines 33-34) and at least one oligonucleotide primer (page 15, lines 11-12; page 15, lines 19-21; page 16, lines 20-22). See also the “Reverse Transcription and PCR” section on page 26 as well as the working example on page 18.
	Regarding claims 19 and 39, Myers teaches that the method may further include separating at least some of the amplification products by size (see, e.g., the working example at page 18, lines 32-35). See also pages 26-29 for a more detailed description of this process.
	Further regarding claims 20 and 40, Myers also teaches that the 3’ adapter may contain a blocking moiety at the 3’end (page 16, lines 10-12). The blocking moiety may be a dideoxynucleotide (page 16, lines 10-12 and page 12, lines 22-23). 
	Myers fails to anticipate the methods of independent claims 11 and 31 because the disclosed methods do not include a step of “separating the first ligation products from the first reaction composition.” Myers also does not meet the requirements of claims 16 and 36 because the disclosed blockers are longer than the unwanted RNAs to which they anneal rather than shorter or the same length as said RNAs.
	However, Sachidanandam and Wang each teach that a method comprising a first step of ligating a 3’ adapter to an RNA of interest and a second step of ligating a 5’ adapter to the resulting ligation product may include a step of purifying the first ligation product (i.e., 3’adapter-ligated RNA) prior to ligating the 5’ adapter (see, e.g., para. 78 of Wang and para. 54 of Sachidanandam).
prima facie obvious for the ordinary artisan practicing the method of Myers to further include a step of separating the first ligation products from the first reaction composition. Since the teachings of each of Sachidanandam and Wang indicate that this step may be included in a method for ligating an adapter to each end of an RNA of interest, the ordinary artisan would have been motivated to incorporate it into the method of Myers, recognizing that doing so would eliminate reaction components that are no longer needed, thereby potentially improving the second ligation reaction. The ordinary artisan would have had a reasonable expectation of success since the teachings of Wang and Sachidanandam indicate that such a separation step was routine for the ordinary artisan.
Further regarding claims 16 and 36, it also would have been prima facie obvious for the ordinary artisan to use the method disclosed in Myers to target any undesirable or unwanted RNA molecule present in a sample (e.g., mRNA, rRNA, tRNA, miRNA precursors). Myers provides motivation to do so by teaching that the method can be used to reduce the abundance of any type of unwanted RNA in a sample (page 9, line 34 – page 10, line 2). Then, since most non-miRNAs are longer than the 58 nucleotides of the examples of blocking nucleic acids shown in Table 1 of Myers, it would have been obvious for the ordinary artisan to practice the methods of reducing the abundance of, e.g., unwanted mRNA, rRNA, and/or tRNA, suggested by Myers using blockers that are shorter than unwanted RNAs to which they anneal. They ordinary artisan would have had a reasonable expectation of success in designing and using such blockers in view of the guidance provided throughout Myers, especially on pages 9-12.
 Thus, the methods of claims 11-13, 15-20, 31-33, and 35-40 are prima facie obvious.

s 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (WO 2016/164866 A1) as evidenced by Cleuziat et al. (US 5,849,547), Esfandyarpour et al. (US 7,932,034 B2), and Abravaya et al. (US 2005/0227257 A1) in view of Sachidanandam et al. (US 2012/0322691 A1) and Wang (US 2008/0312099 A1) and further in view of Nichols et al. (Current Protocols in Molecular Biology 2008; 3:15.1-3.15-4).5
	Claims 14 and 34 depend from claims 11 and 31, respectively, and require the first ligase to comprise T4 RNA ligase 1 and for the first reaction to include ATP.
As discussed above, the teachings of Myers in view of Sachidanandam and Wang render obvious the methods of claims 11-13, 15-20, 31-33, and 35-40.
Myers does not teach using T4 RNA ligase 1 as the first ligase in a reaction that includes ATP, and neither Sachidanandam nor Wang remedies this deficiency. Nichols, however, teaches that T4 RNA ligase 1 “catalyzes the ATP-dependent covalent joining of single-stranded 5’-phosphoryl termini of DNA or RNA to single-stranded 3’-hydroxyl termini of DNA or RNA” (page 3.15.1). See also Figure 1.  
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to select T4 RNA ligase 1 as the first ligase when practicing the method suggested by Myers in view of Sachidanandam and Wang. As discussed in MPEP 2144.07, it is prima facie obvious to select a known material or method based on its suitability for the intended purpose in the absence of unexpected results. In this case, no evidence of unexpected results has been presented with respect to the use of T4 RNA ligase 1 as the first ligase, and the teachings of Nichols cited above indicate that this enzyme is capable of performing the first ligation in the method suggested by Myers in view of Sachidanandam and prima facie case of obviousness. It is also noted that Nichols provides a reasonable expectation of success by disclosing suitable reaction conditions for T4 RNA ligase 1 on pages 3.15.1-3.15-3. Thus, the methods of claims 14 and 34 are prima facie obvious.

Conclusion
13.	No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All of the above references were cited previously.
        2 All of these references were cited previously.
        3 Each of these references was cited previously. 
        4 Each of these references was cited previously.
        5 Each of these references was cited previously.